       Case 1:16-cr-10320-PBS Document 556 Filed 03/19/19 Page 1 of 1
        Case l:16-cr-10320-PBS Document 553 Filed 03/15/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


UNITED STATES OF
AMERICA
                                                 CRIMINAL No. 16-10320-PBS


       V.



JAMES GIANNETTA

        Defendant



   MOTION FOR LEAVETO FILE SUPPLEMENTAL MEMORANDUM AND EXHIBIT


       On March 14,2019, after Defendant James Giannetta declined to provide a HIPAA
waiver that would have allowed the govemment to independently investigate the medical
conditions upon which he relies in his Motion for Bail Pending Sentencing, the govemment
conducted additional investigation. The results ofthat investigation are pertinent to one ofthe
defendant's factual assertions insupport ofhis motion. The govemment respectfully requests
leave to file atwo-page memorandum and aone-page exhibit so as to fully apprise the Court and
counsel ofthe results ofits investigation in advance ofthe bail hearing on March 18, 2019.
                                             Respectfully submitted,

                                             ANDREW E. LELLING
                                             United States Attomey

                                      By:    /s/ Jared C. Dolan
                                             JARED C. DOLAN
                                             JAMES E. ARNOLD
                                              Assistant United States Attorneys




                                                                       3l
                                                                                  iPl      UvlAJt (i
